DETAILED ACTION
Status of Claims
This Office Action is in response to the application filed 08/19/2021.
Claims 21-34 have been canceled. 
Claims 1-20 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Subject Matter Eligibility
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) is/are directed towards the abstract idea of accessing accounts using virtual credentials. Claim 1 recites a method comprising:  receiving a request for a virtual access credential; transmitting the virtual access credential; receiving an authorization request message comprising the virtual access credential; determining an account identifier linked to the virtual access credential; determining that the interaction is authorized based upon determining the account identifier associated with the virtual access credential; generating an authorization response message; and transmitting the authorization response message. Thus, the claims recite a fundamental economic practice relating to accessing accounts using virtual credentials.
The judicial exception is not integrated into a practical application because the claim only recites the additional limitations of an authorizing entity computer, communication device, access device and external entity computer for accessing accounts using virtual credentials using the steps described above. The computers and devices are recited at a high level of generality (i.e., as a generic processor performing generic computer functions of receiving, transmitting, determining and generating virtual credentials for account access) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on the implementation and practice of the abstract idea. Therefore, the claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the above-identified judicial exception (the abstract idea). As discussed above with respect to integration of the abstract idea into a practical application, the computers and devices to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible. 
Claims 2-12 are dependent on claim 1 and include all the limitations of claim 1. Claims 2-12 further detail information pertaining to the virtual credentials which do not include additional elements that are sufficient to amount to significantly more than the above-identified judicial exception (the abstract idea). Therefore, claims 2-12 recite the same abstract idea of “accessing accounts using virtual credentials.” The claims do not recite any additional elements beyond that of claim 1, therefore claims 1-12 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. 
Claim 13 can be addressed with the same rationale as claim 1, with additional attention paid to the additional elements of a processor and memory device for accessing accounts using virtual credentials using the steps described above. The computers, devices, processors and memory are recited at a high level of generality (i.e., as a generic processor performing generic computer functions of receiving, transmitting, determining and generating virtual credentials for account access) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on the implementation and practice of the abstract idea. Therefore, the claim is directed to an abstract idea.
Claims 14-20 are dependent on claim 13 and include all the limitations of claim 13. Claims 14-20 further detail information pertaining to the virtual credentials which do not include additional elements that are sufficient to amount to significantly more than the above-identified judicial exception (the abstract idea). Therefore, claims 14-20 recite the same abstract idea of “accessing accounts using virtual credentials.” The claims do not recite any additional elements beyond that of claims 1 & 13, therefore claims 13-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-9 & 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ross et al. (US 2019/0334884).

Regarding claim 1, Ross teaches A method comprising: 
receiving, by an authorizing entity computer, a request for a virtual access credential from a communication device operated by a user (Paragraph [0055); 
transmitting, by the authorizing entity computer, the virtual access credential to the communication device operated by the user (Paragraph [0055]); 
receiving, by the authorizing entity computer, an authorization request message comprising the virtual access credential from an access device associated with a resource provider for an interaction between the user and the resource provider (Paragraph [0055] teaches the submission of the user credential to be validated by the identity provider application); 
determining, by the authorizing entity computer, an account identifier linked to the virtual access credential, the account identifier being associated with an account maintained by an external entity computer that is external to the authorizing entity computer (Paragraph [0055]); 
determining, by the authorizing entity computer, that the interaction is authorized based upon determining the account identifier associated with the virtual access credential (Paragraph [0055] teaches successful user credential validation); 
generating, by the authorizing entity computer, an authorization response message (Paragraph [0055] teaches generating and transmitting an approved authentication message); and 
transmitting, by the authorizing entity computer, the authorization response message to the access device (Paragraph [0055] teaches generating and transmitting an approved authentication message).

Regarding claim 3, Ross teaches The method of claim 1. Ross further teaches wherein the account is a value account (Paragraph [0136] teaches the account challenges may include transaction intent verification such as purchase and payment confirmations, wire transfer approval, funds transfer, financial account linking, fraud alerts, etc. Examiner interprets all of these examples to be indicative of a financial (or value) account).

Regarding claim 4, Ross teaches The method of claim 1. Ross further teaches: Page 3 of 7 TOWNSEND 75091055 1Appl. No.Attorney Docket No.: 079900-1262899 Preliminary Amendment 
storing, by the authorizing entity computer, a table comprising a plurality of virtual access credentials linked to a plurality of different account identifiers, wherein the virtual access credential and the account identifier are in the table (Paragraph [0010] teaches the stored data includes, for each of a plurality of users, a respective authentication token, a user credential, a device identifier for each of the one or more devices, etc.)

Regarding claim 5, Ross teaches The method of claim 4. Ross further teaches wherein the table further comprises a plurality of user identifiers, each user identifier being linked to one or more virtual credential and account identifier pairs (Paragraph [0010] teaches the stored data includes, for each of a plurality of users, a respective authentication token, a respective public and private key portion of the authentication token, a user credential, a device identifier for each of the one or more devices, etc.).

Regarding claim 6, Ross teaches The method of claim 5. Ross further teaches wherein the table further comprises communication data for communicating with external entities (Paragraph [0013] teaches an authorization service may communicate with multiple responding mobile devices with remote service applications, wherein the stored data may include, for each of the plurality of mobile device users, authorization tokens, identifiers and origins for the remote services).

Regarding claim 7, Ross teaches The method of claim 1. Ross further teaches: 
formatting, by the authorizing entity computer, a confirmation request message based upon data in the authorization request message and using the account identifier (Paragraph [0135] teaches confirmations of intent which require a response); 
transmitting, by the authorizing entity computer, the confirmation request message to the external entity computer (Paragraph [0135] teaches confirmations of intent which require a response); and 
receiving, by the authorizing entity computer, a confirmation response message from the external entity computer (Paragraph [0135] teaches confirmations of intent which require a response).

Regarding claim 8, Ross teaches The method of claim 7. Ross further teaches wherein the formatting, transmitting, and receiving, are performed before generating the authorization response message and after receiving the authorization request message (Paragraph [0135] teaches confirmations of intent which require a response).

Regarding claim 9, Ross teaches The method of claim 1 further comprising. Ross further teaches after receiving the authorization request message: 
transmitting, by the authorizing entity computer, an authentication request message to the communication device (Paragraph [0135] teaches confirmations of intent which require a response); and 
receiving, by the authorizing entity computer, an authentication response message (Paragraph [0135] teaches confirmations of intent which require a response).

Regarding claim 11, Ross teaches The method of claim 1. Ross further teaches:
performing a resolution process between the authorizing entity computer and a transport computer associated with the resource provider (Paragraph [0122]).

Regarding claim 12, Ross teaches The method of claim 11. Ross further teaches wherein the authorizing entity computer maintains a resolution account in communication with the external entity computer (Paragraph [0122]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (US 2019/0334884) and further in view of Thompson et al. (US 2003/0191722).

Regarding claim 2, Ross teaches The method of claim 1. Ross does not teach, however, Thompson teaches wherein the external entity computer is a computer operated by an entity that operates a secure location ((Paragraphs [0005]-[0006] teaches a user interacting with a coin processing machine, receiving a receipt for the coin deposit, and continuing to a cash dispensing machine (such as an ATM) to dispense the cash; (Paragraph [0021] teaches the user can receive payment at a remote location away from the coin processing machine; Examiner interprets a coin processing machine away from a dispenser to be a secure location)), and wherein the virtual access credential comprises an access code that is capable of being read by the access device to grant the user access to the secure location (Paragraph [0021] teaches the coin processing machine may print a receipt or other document having the determined value and the associated payment identifier (reads on access code)).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system as taught by Ross to include a secure location as taught by Thompson to increase security in account access. 

Regarding claim 14, all limitations as recited have been analyzed and rejected with respect to claim 2. Claim 14 pertains to an authorizing entity computer having associated instructions corresponding to the method of claim 2. Claim 14 does not teach or define any new limitations beyond claim 2, therefore they are rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHACOLE TIBLJAS whose telephone number is (303) 297-4319. The examiner can normally be reached W-Th 8am - 5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHACOLE C TIBLJAS/Examiner, Art Unit 3695                                                                                                                                                                                                        May 31, 2022

/KITO R ROBINSON/Primary Examiner, Art Unit 3619